DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 2/23/21 have been entered and considered.  Newly admitted claim 18 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0001663 A1).
Regarding claim 1, Lee et al discloses an image sensor (Figure 3), comprising: an organic photoelectric conversion layer (Figure 3, reference 227) interposed between a first electrode (Figure 3, reference 226) and a second electrode (Figure 3, reference 228); a first contact plug (Figure 3, reference 233c) connected to the first electrode (Figure 3, reference 226); a via (Figure 3, reference 231 upper) connected to the first contact plug (Figure 3, reference 233c); a second contact plug (Figure 3, reference 233b uppermost) connected to the via (Figure 3, reference 231); an interconnection layer (Figure 3, reference 231 mid) in an interlayer insulating layer (Figure 3, reference 213) and connected to the second contact plug (Figure 3, reference 233b uppermost); and an interconnection via (Figure 3, reference 233a) connected to the interconnection layer (Figure 3, reference 231 mid) and a storage node (Figure 3, reference 206) in a substrate (Figure 3, reference 200), wherein the first electrode (Figure 3, reference 226) has an increasing width from the first contact plug (Figure 3, reference 233c) toward the organic photoelectric conversion layer (Figure 3, reference 227).
Regarding claim 2, Lee et al discloses wherein the second contact plug (Figure 3, reference 233b uppermost) partially penetrates the via (Figure 3, reference 231 upper).
Regarding claim 3, Lee et al discloses wherein the first contact plug (Figure 3, reference 233c) has a decreasing width from the first electrode (Figure 3, reference 226) toward the via (Figure 3, reference 231 upper).
Regarding claim 4, Lee et al discloses wherein the second contact plug (Figure 3, reference 233b uppermost) has an increasing width from the via (Figure 3, reference 231 upper) toward the interconnection layer (Figure 3, reference 231 mid).
Regarding claim 5, Lee et al discloses wherein the first contact plug (Figure 3, reference 233c) has a decreasing width from the first electrode (Figure 3, reference 226) toward the via (Figure 3, reference 231 upper).
Regarding claim 6, Lee et al discloses further comprising a capping insulating layer (Figure 3, reference 216) under the first electrode (Figure 3, reference 226), and wherein a lower surface of the first electrode (Figure 3, reference 226) is coplanar with an upper surface of the capping insulating layer (Figure 3, reference 216).
Regarding claim 10, Lee et al discloses wherein the first electrode (Figure 3, reference 226) is electrically connected to the storage node (Figure 3, reference 206) through the first 
Regarding claim 18, Lee et al discloses wherein the second contact plug (Figure 3, reference 231 upper) and the interconnection via (Figure 3, reference 233c) are disposed on an upper surface of the interconnection layer (Figure 3, reference 231 mid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0001663 A1) in view of Kobayashi et al (8,587,040 B2).
Lee et al discloses all of the above claimed subject matter.  

Kobayashi et al discloses wherein the interconnection via has a cylindrical shape (Figure 3, reference 68), wherein the interconnection via (Figure 3, reference 68) is disposed to be perpendicular to a lower surface of the substrate (Figure 3, reference 45) and wherein the via penetrates the substrate (Figure 3, reference 68).
It would have been obvious, prior to the effective date of the instant application, for one having ordinary skill in the art, to modify Lee et al with the teachings of Kobayashi et al for the purpose of forming the interconnect via with a cylindrical shape, perpendicular to the substrate and penetrating the substrate in order to keep the first and second semiconductor chip units in electrical connection, shield light from the logic circuit and suppress incidence of light to the photodiodes in solid state imaging devices.
Allowable Subject Matter
Claims 11-17 are allowed over the prior art.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest image sensors comprising: a first photodiode including a first electrode and a second electrode; a second photodiode below the first photodiode; a first contact plug connected to the first electrode; a via connected to the first contact plug; a second contact plug connected to the via; an interconnection layer in an interlayer insulating layer and connected to the second contact plug (claim 11) and a second photodiode below the first photodiode, wherein the first electrode has an increasing width from a first contact plug toward the organic photoelectric conversion layer, and the first electrode is electrically connected to the storage node through a plurality of contact plugs disposed vertically below the first electrode (claim 16) as described in their independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.  
13.	On pp. 6-7 of applicant’s remarks, applicant argues FIG. 3 of Lee appears to illustrate that the width of the first transparent electrode 226 remains constant from the uppermost contact via 233c toward the photoelectric layer 227. Nothing in the remainder of the disclosure of Lee teaches or suggests that the first transparent electrode 226 has an increasing width from the uppermost contact via 233c toward the photoelectric layer 227. Moreover, the Office Action fails to identify any basis in fact or technical understanding reasonably supporting a determination that the first transparent electrode 226 must necessarily have an increasing width from the uppermost contact via 233c toward the photoelectric layer 227. In view of the above, and absent any credible evidence to the contrary, Lee does not teach "wherein the first electrode has an increasing width from the first contact plug toward the organic photoelectric conversion layer," as recited in claim 1.  Examiner disagrees.  Lee et al discloses wherein the first electrode (Figure 3, reference 226) has an increasing width from the first contact plug (Figure 3, reference 233c) toward the organic photoelectric conversion layer (Figure 3, reference 227).  Applicant’s Figure 5A discloses "wherein the first electrode (272) has an increasing .
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
March 11, 2021